Exhibit 10.1

[FORM OF CHANGE OF CONTROL AGREEMENT]

AGREEMENT

THIS AGREEMENT (“Agreement”) is made as of the 8th day of March, 2012, between
KEYCORP, an Ohio corporation (“Key”), and                 (the “Executive”).

Key is entering into this Agreement in recognition of the importance of the
Executive’s services to the continuity of management of Key and based upon its
determination that it will be in the best interests of Key and its Subsidiaries
to encourage the Executive’s continued attention and dedication to the
Executive’s duties in the potentially disruptive circumstances of a possible
Change of Control of Key. (As used in this Agreement, the terms “Subsidiaries”
and “Change of Control” and certain other capitalized terms have the meanings
ascribed to them in Section 8, at the end of this Agreement.)

Key and the Executive agree, effective as of the date first set forth above, as
follows:

1. Basic Severance Benefits. The benefits described in Section 1.1, are subject
to the limitations set forth in Sections 5.1 (regarding withholding), and 5.2
(requiring the execution of a waiver and release by the Executive) and
Section 5.3 (requiring a Harmful Activity forfeiture and clawback).

1.1 If Employment is Terminated Without Cause, etc. Within Two Years of a Change
of Control. If, within two years following the occurrence of a Change of
Control, the Executive’s employment with Key and its Subsidiaries is terminated
by Key or its Subsidiary for any reason other than Cause, Disability, or death,
or if within two years following the occurrence of a Change of Control the
Executive terminates his or her employment for Good Reason:

(a) Base Salary through Termination Date. Key shall pay to the Executive, at the
same time or times as would have been the case absent the termination, any
unpaid Base Salary due or to become due to the Executive with respect to any
period ending on or before the Termination Date.

(b) Lump Sum Payment. Key shall pay to the Executive, at the time specified in
Section 1.3, a lump sum severance benefit equal to three times the sum of
(i) one year’s Base Salary (at the highest rate in effect at any time during the
one year period ending on the date of the Change of Control) plus (ii) Short
Term Incentive Compensation; and

(c) Additional Retirement Benefit. Effective as of the Termination Date, the
Executive’s interest in the Savings Plan shall become fully vested and
nonforfeitable. In addition, Key shall provide to the Executive, at the time
specified in Section 1.3, an additional retirement benefit which shall equal the
benefit that the Executive otherwise would have been entitled to receive under
the Savings Plan had the Executive remained an active full time employee of Key
during the period beginning on the Termination Date and ending on the third
anniversary of the Termination Date (the “36-month Continuing Benefit Period”).
In calculating the Executive’s additional retirement benefit under the Savings
Plan (i) the amount to be provided to the Executive under clause 1.1(b)(i) will
be deemed to be the Executive’s base salary paid ratably during the 36-month
Continuing Benefit Period, (ii) the amount to be provided to the Executive under
clause 1.1(b)(ii) will be deemed to be the Executive’s incentive compensation
paid ratably during the 36-month Continuing Benefit Period, and (iii) the rate
of employer matching contributions allocated under the Savings Plan shall
reflect the rate of employer matching contributions under the Savings Plan
immediately prior to the Termination Date. The payment of the Executive’s
additional retirement benefit, as if accrued under the Savings Plan, shall be
paid to the Executive in a single lump sum cash payment.

 

Page 1



--------------------------------------------------------------------------------

(d) Deferred Savings Plan Benefit. Effective as of the Termination Date, the
Executive’s interest in the Deferred Savings Plan shall become fully vested and
nonforfeitable. In addition, Key shall pay to the Executive, at the time
specified in Section 1.3, a lump sum cash payment, which shall equal the amount
of corporate contributions that the Executive otherwise would have been eligible
to receive under the KeyCorp Deferred Savings Plan if the Executive actively
deferred 6% or more of his or her base salary and 6% or more of his incentive
compensation award to the KeyCorp Deferred Savings Plan during the 36-month
Continuing Benefit Period. For purposes of this Section 1.1(d), the amount
provided to the Executive under clause 1.1(b)(i) will be deemed to be the
Executive’s base salary paid ratably during the 36-month Continuing Benefit
Period, and the amount to be provided to the Executive under clause 1.1(b)(ii)
will be deemed to be the Executive’s incentive compensation paid ratably during
the 36-month Continuing Benefit Period.

(e) COBRA Lump Sum Cash Payment. Key shall pay to the Executive, at the time
specified in Section 1.3, a lump sum cash payment which shall equal the COBRA
premium amount that the Executive would be obligated to pay (based on the COBRA
premium rates in effect at the time of the Executive’s Termination Date) if the
Executive were to elect COBRA coverage under the KeyCorp Medical Plan for a
period of 18 months and such COBRA coverage included coverage for the Executive,
his or her spouse (or domestic partner), and the Executive’s dependant children
who are covered under the Medical Plan at the time of the Executive’s
Termination Date. The Executive may also elect vision and dental coverage under
the provisions of the COBRA, provided that the Executive and his or her
dependents assume the cost for such vision and dental coverage.

1.2 Termination of any Relevant Plan. In the event that one or more Relevant
Plans are terminated prior to the Executive’s Termination Date following a
Change of Control without the substitution or replacement of such terminated
Plan, or in the event that one or more Relevant Plans are amended to reduce the
benefit formula and/or structure in effect prior to the Executive’s Termination
Date following a Change of Control, then in such event, for purposes of
calculating the Executive’s Additional Retirement Benefit or Deferred Savings
Plan benefit under the provisions of either Section 1.1 hereof the Executive’s
benefit shall be calculated (a) under the benefit structure and formula in
effect prior to the effective date of the Relevant Plan(s) amendment, and (b) as
if such terminated Relevant Plan(s) had not been terminated and had remained in
effect during the applicable 36-month Continuing Benefit Period.

1.3 Payment Limitation. If the Executive is a “specified employee” (as such
phrase is defined in Treas. Reg. §1.409A-1(i) (“Specified Employee”) on the
Termination Date, (a) the Executive shall receive payment of any lump sum
amounts described in Section 1.1(b), Section 1.1(c), Section 1.1(d), and
Section 1.1(e) on the first day of the seventh month following the Termination
Date. To the extent an amount is deferred under this Section 1.3, until the
first business day of the seventh month following the Termination Date, the
payments to which the Executive would otherwise be entitled during the first six
months following the Termination Date shall be accumulated and paid to the
Executive on the first business day of such seventh month and such amount shall
be credited with interest or earnings as provided for under the relevant
underlying plan. If there is no underlying plan or if the underlying plan does
not provide for interest or earnings on deferral amounts, then the amount
deferred under this Section 1.3 shall be credited with interest at the
applicable federal rate determined under Section 1274 of the Code. If the
Executive is not a Specified Employee on the Termination Date, (i) the Executive
shall receive payment of the lump sum amounts described in Section 1.1(b),
Section 1.1(c), Section 1.1(d), and Section 1.1(e), on the 75th day following
the Termination Date.

 

Page 2



--------------------------------------------------------------------------------

1.4 Funding Obligation. In the event a payment otherwise due under this
Agreement is deferred under Section 1.3 and a Change of Control occurs or has
occurred within two years, the performance of Key’s obligations to make such
payment will be secured by amounts deposited or to be deposited in trust
pursuant to the KeyCorp Rabbi Trust Agreement, or any successor trust (“Trust”),
provided that any funds deposited in the Trust shall remain subject to the
general creditors of Key, and the Executive will have the status of a general
unsecured creditor of Key, and will have no right to, or security interest in,
any assets of Key or any subsidiary of Key. Prior to the date of a Change of
Control, Key shall provide the Executive and the trustee with a schedule showing
the nature and amounts of the benefits that the Executive would be entitled to
under Section 1.1 of this Agreement if on the date of the Change of Control the
Executive’s employment was terminated under circumstances that made Section 1.1
applicable. At the time set forth in Section 1.3 when the trust is required to
make payment to the Executive, the trustee shall make such payment and perform
any necessary calculation of benefits in the same manner as outlined in the
schedule provided by Key to the trustee prior to the date of the Change of
Control.

1.5 Payment Structure. Each payment to be made to the Executive under the
provisions of Section 1.1 shall be considered a separate payment and not one of
a series of payments for purposes of Section 409A. Further, the coverages
provided during one taxable year shall not affect the degree to which coverages
will be provided in any other taxable year.

2. Certain Compensation Guaranties During Two Years following a Change of
Control. For so long as the Executive remains in the employ of Key or one of its
Subsidiaries during the period beginning on the day after any Change of Control
and continuing through the second anniversary of that Change of Control, unless
otherwise limited by applicable law, the Executive shall be entitled to:

(a) A cash incentive compensation opportunity, which on an annualized basis, is
at least equal to the cash incentive compensation opportunity that is provided
to other comparable senior executives of Key who maintain a similar job grade or
perform a similar job function as the Executive during the same period.

(b) Equity awards, including stock options, restricted stock, phantom shares,
performance shares and restricted units which, at a minimum, provide the
Executive in the aggregate with an annual benefit opportunity that is at least
equal to the opportunity that is provided to other comparable senior executives
of Key who maintain a similar job grade or perform a similar job function as the
Executive during the same period.

(c) Participation in a deferred compensation plan(s) or program(s), or the
allocation of a deferred compensation benefit, which, at minimum, equals the
benefit opportunity provided to other comparable senior executives of Key who
maintain a similar job grade or perform a similar job function as the Executive
during the same period.

(d) Participation in Key-sponsored health and welfare plans and qualified
retirement plans including any top hat plans which, at minimum equal the
coverage provided to other comparable senior executives of Key who maintain a
similar job grade or perform a similar job function as the Executive during the
same time period.

3. Other Benefits.

3.1 Reimbursement of Certain Expenses After a Change of Control.

(a) From and after a Change of Control, Key shall pay, as incurred, all expenses
of the Executive, including the reasonable fees of counsel engaged by the
Executive, of defending any action brought to have this Agreement declared
invalid or unenforceable.

 

Page 3



--------------------------------------------------------------------------------

(b) From and after a Change of Control, Key shall pay, as incurred, all expenses
of the Executive, including the reasonable fees of counsel engaged by the
Executive, of prosecuting any action to compel Key to comply with the terms of
this Agreement upon receipt from the Executive of an undertaking to repay Key
for such expenses if, and only if, it is ultimately determined by a court of
competent jurisdiction that the Executive had no reasonable grounds for bringing
that action (which determination need not be made simply because the Executive
fails to succeed in the action).

(c) From and after a Change of Control, expenses (including attorney’s fees)
incurred by the Executive in defending any action, suit, or proceeding commenced
or threatened (whether before or after the Change of Control) against the
Executive (i) for any action or failure to act as a director, employee, officer,
or agent of Key or any Subsidiary or (ii) if the Executive is or was serving at
the request of Key or any Subsidiary, for any action or failure to act as a
director, trustee, officer, employee, member, manager, or agent of a bank,
corporation, domestic or foreign, nonprofit or for profit, limited liability
company, partnership, joint venture, trust, or other enterprise, including
serving as a committee member or other fiduciary of any employee benefit plan
maintained by Key or any Subsidiary (“Plan”), shall be paid by Key, as they are
incurred, in advance of final disposition of the action, suit, or proceeding
upon receipt of an undertaking by or on behalf of the Executive in which the
Executive agrees to reasonably cooperate with Key or the Subsidiary, as the case
may be, concerning the action, suit, or proceeding, and (i) if the action, suit,
or proceeding is commenced or threatened against the Executive for any action or
failure to act as a director, to repay the amount if it is proved by clear and
convincing evidence in a court of competent jurisdiction that the Executive’s
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to Key or a Subsidiary or undertaken with reckless
disregard for the best interests of Key or a Subsidiary, or (ii) if the action,
suit, or proceeding is commenced or threatened against the Executive for any
action or failure to act as a trustee, officer, employee, member, manager, or
agent (including as a Plan fiduciary), to repay the amount if it is ultimately
determined that the Executive is not entitled to be indemnified. The obligation
of Key to advance expenses provided for in this Section 3.1(c) shall not be
deemed exclusive of any other rights to which the Executive may be entitled
under the articles of incorporation or regulations of Key or of any Subsidiary,
any agreement, vote of shareholders or disinterested directors, insurance policy
or similar protection, or otherwise. Without limiting the preceding provisions
of this Section 3.1, Key shall advance the Executive’s expenses provided for
herein as incurred in connection with service as a member of either the Key Cash
Balance Pension Plan Trust Oversight Committee or the Key 401(k) Savings Plan
Trust Oversight Committee or any successor of either of the Committees.

(d) All reimbursements under this Section 3.1 shall be for expenses incurred by
the Executive during his or her lifetime, or by his or her estate during the
duration of such estate. Reimbursement shall be made within 90 days following
the Executive (or his or her estate) submitting evidence of such incurrence of
such expenses. All requests for reimbursements shall be submitted no later than
90 days prior to the last day of the calendar year following the calendar year
in which the expense was incurred. In no event will the amount of expenses so
reimbursed by Key in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

3.2 Indemnification. From and after a Change of Control, Key shall indemnify the
Executive, to the fullest extent permitted or authorized by the Ohio General
Corporation Law as it may from time to time be amended, if the Executive is
(whether before or after the Change of Control) made or threatened to be made a
party to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, by reason of the fact
that the Executive is or was a director, officer, employee, or agent of Key or
any Subsidiary, or is or was serving at the request of Key or any Subsidiary as
a director, trustee, officer, employee, member, manager, or agent of a bank,
corporation, domestic or foreign, nonprofit or for profit, limited liability
company, partnership, joint venture, trust, or other enterprise, including
serving as

 

Page 4



--------------------------------------------------------------------------------

a committee member or other fiduciary of any Plan, including serving as a member
of either the Key Cash Balance Pension Plan Trust Oversight Committee or the Key
401(k) Savings Plan Trust Oversight Committee, or any successor of either of the
Committees. The indemnification provided by this Section 3.2 shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
articles of incorporation or the regulations of Key or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, insurance policy or
similar protection, or otherwise, both as to action in the Executive’s official
capacity and as to action in another capacity while holding such office, and
shall continue as to the Executive after the Executive has ceased to be a
director, trustee, officer, employee, member, manager, agent, committee member
or other fiduciary and shall inure to the benefit of the heirs, executors, and
administrators of the Executive. Notwithstanding the foregoing provisions of
this Section 3.2, the Executive shall not be indemnified if it is judicially
determined that the Executive’s action or failure to act constituted gross
negligence or willful misconduct in carrying out the Executive’s duties as a
fiduciary of a Plan.

3.3 Disability. If, after a Change of Control and prior to the Termination Date,
the Executive is unable to perform services for Key or any Subsidiary for any
period by reason of disability of the Executive, Key will pay and provide to the
Executive all compensation and benefits to which the Executive would have been
entitled had the Executive continued to be actively employed by Key or any
Subsidiary through the earliest of the following dates: (a) the first date on
which the Executive is no longer so disabled to such an extent that the
Executive is unable to perform services for Key or any Subsidiary (whereupon the
Executive shall be restored to his or her duties and this Agreement shall apply
in accordance with its terms), (b) the date on which the Executive becomes
eligible for disability payments under the KeyCorp Long Term Disability Plan,
(c) the date on which Key has provided 36 months of compensation and benefits to
the Executive during the Executive’s disability, or (d) the date of the
Executive’s death.

3.4 Parachute Payments. In the event that the payments or distributions to be
made by Key to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, under some
other plan, agreement, or arrangement, or otherwise) (a “Payment”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code and (ii) but for this Section 3.4 would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), then the Payment to the Executive shall be either:

(a) delivered in full; or

(b) delivered after reducing the Payment $1 below the safe harbor limit (as
described in Section 280G(b)(2)(A)(ii) of the Internal Revenue Code) which would
result in no portion of the Payment being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greater amount, notwithstanding that all
or some portion of the Payment may be taxable under Section 4999 of the Internal
Revenue Code. In the event that the Payment is required to be reduced by this
Section 3.4, any amount payable pursuant to Section 1.1(b) shall be reduced
first. The Accounting Firm shall make all determinations required by this
Section 3.4. Key and the Executive shall cooperate with each other and the
Accounting Firm and shall provide necessary information so that the Accounting
Firm may make all such determinations. Key shall pay all of the fees of the
Accounting Firm for services performed by the Accounting Firm as contemplated in
this Section 3.4.

4. No Set Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. Key’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense, or other claim whatsoever that Key or any of its Subsidiaries may have
against the Executive. The Executive shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment

 

Page 5



--------------------------------------------------------------------------------

or otherwise. The amount of any payment provided for under this Agreement shall
not be reduced by any compensation or benefits earned by the Executive as the
result of employment by another employer or otherwise after the termination of
the Executive’s employment. Neither the provisions of this Agreement, nor the
execution of the waiver and release referred to in Section 5.2 below, nor the
making of any payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish the Executive’s rights, under any incentive
compensation plan, stock option or stock appreciation rights plan, deferred
compensation plan, restricted stock plan or agreement, retirement or
supplemental retirement plan, stock purchase and savings plan, disability or
insurance plan, or other similar contract, plan, or arrangement of Key or any
Subsidiary, all of which will continue to be governed by their respective terms.

5. Certain Limitations on Benefits.

5.1 Taxes; Withholding of Taxes. Without limiting either the right of Key or its
Subsidiary to withhold taxes pursuant to this Section 5.1 the Executive shall be
responsible for all income, excise, and other taxes (federal, state, city, or
other) imposed on or incurred by the Executive as a result of receiving the
payments provided in this Agreement, including, without limitation, the payments
provided under Section 1 of this Agreement. Key or its Subsidiary may withhold
from any amounts payable under this Agreement all federal, state, city, or other
taxes as Key shall determine to be required pursuant to any law or government
regulation or ruling. Without limiting the generality of the foregoing, Key or
its Subsidiary may withhold from any amount payable under Section 1.1 of this
Agreement amounts sufficient to satisfy any tax withholding requirements that
may arise out of any payment made to the Executive by Key or any Subsidiary
under this Agreement.

5.2 Waiver and Release. Key shall condition the payment of any amounts otherwise
due under Section 1 of this Agreement upon (a) the execution by the Executive of
a waiver and release in the form attached to this Agreement as Exhibit A, with
blanks appropriately filled and, in the case of clause (e) contained therein,
completed with the number of days that Key determines is required under
applicable law, but in no event more than 45 days, and (b) the observation of
such waiting periods, if any, before and after execution of the waiver and
release by the Executive as are required by law, such as, for example, the
waiting periods required for a waiver and release to be effective with respect
to claims under the Age Discrimination in Employment Act. Key shall deliver to
the Executive the requisite waiver and release, appropriately completed, within
seven days of the Executive’s Termination Date. Payment of amounts due under
Section 1 of this Agreement shall thereafter commence on the 75th day following
the Executive’s Termination Date, unless the Executive is otherwise subject to
the Payment Limitations contained within Section 1.3 of this Agreement.

5.3 Forfeiture of Payments and Benefits. Notwithstanding any other provision of
this Agreement to the contrary, if the Executive engages in any Harmful Activity
prior to or within twelve months following the Executive’s Termination Date,
then by operation of this Section 5.3, and without any further notice to the
Executive (a) all unpaid lump sum amounts described in Section 1.1(b),
Section 1.1(c), Section 1.1(d), and Section 1.1(e), shall become immediately
forfeited, and (b) all lump sum amounts described in Section 1.1(b),
Section 1.1(c), Section 1.1(d), and Section 1.1(e) that have been distributed to
the Executive within one year of the Executive’s Termination Date shall be fully
repaid by the Executive to Key within 60 days following the Executive’s receipt
of Key’s notice of such Harmful Activity. The determination by Key as to whether
an Executive has engaged in a “Harmful Activity” prior to or within twelve
months after the Executive’s Termination Date shall be final and conclusive upon
the Executive and upon all other Persons.

6. Term of this Agreement. This Agreement shall be effective upon the date first
above written and shall thereafter apply to any Change of Control occurring on
or before December 31, 2012. Unless this Agreement is terminated earlier
pursuant to Section 6.1, on December 31, 2012 and on December 31 of each
succeeding year thereafter (a “Renewal Date”), the term of this Agreement shall
be automatically extended for an additional year unless either party has given
notice to the other, at least 90 days in advance of that Renewal Date, that the
Agreement shall not apply to any Change of Control occurring after that Renewal
Date.

 

Page 6



--------------------------------------------------------------------------------

6.1 Termination of Agreement Upon Termination of Employment Before a Change of
Control. This Agreement shall automatically terminate and cease to be of any
further effect on the first date occurring before a Change of Control on which
the Executive is no longer employed by Key or any Subsidiary, except that, for
purposes of this Agreement, any termination of employment of the Executive that
is effected before and in contemplation of a Change of Control that occurs after
the date of the termination shall be deemed to be a termination of the
Executive’s employment as of immediately after that Change of Control and this
Agreement shall be deemed to be in effect immediately after that Change of
Control.

6.2 No Termination of Agreement after a Change of Control. If a Change of
Control occurs while this Agreement remains in effect, this Agreement shall
remain effective indefinitely thereafter with respect to any and all
consequences flowing from that Change of Control under the terms of this
Agreement. However, after a Change of Control, Key may terminate this Agreement
with respect to any further Change of Control that might occur after a future
Renewal Date by giving notice, at least 90 days in advance of that future
Renewal Date, as contemplated above in this Section 6, that the Agreement shall
not apply to any Change of Control occurring after that future Renewal Date.

7. Miscellaneous.

7.1 Successor to Key. Key shall not consolidate with or merge with or into any
other corporation, or transfer, directly or indirectly, all or substantially all
of its assets to another corporation or bank, unless such other corporation or
bank shall assume this Agreement in a signed writing and deliver a copy thereof
to the Executive. Upon such assumption the successor corporation or bank shall
become obligated to perform the obligations of Key under this Agreement and the
term “Key” as used in this Agreement shall be deemed to refer to such successor
corporation or bank. From and after a Change of Control involving Key, the
entity surviving or resulting from the Change of Control transaction (including,
if Key becomes a subsidiary in the transaction, the ultimate parent of Key)
shall become obligated to perform the obligations of Key under this Agreement,
and the term “Key” as used in this Agreement shall be deemed to refer to such
surviving or resulting entity.

7.2 Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, and addressed, in
the case of notices to Key or a Subsidiary, as follows:

KeyCorp

127 Public Square

Cleveland, Ohio 44114

Attention: Secretary

and, in the case of notices to the Executive, properly addressed to the
Executive at the Executive’s most recent home address as shown on the records of
Key or its Subsidiary, or such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

7.3 Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of Key or the Executive to have the
Executive continue as an officer of Key or a Subsidiary or to remain in the
employment of Key or a Subsidiary.

7.4 Administration. Key shall be responsible for the general administration of
this Agreement and for making payments under this Agreement. All fees and
expenses billed by the Accounting Firm for services contemplated under this
Agreement shall be the responsibility of Key.

 

Page 7



--------------------------------------------------------------------------------

7.5 Source of Payments. Any payment specified in this Agreement to be made by
Key may be made, at the election of Key, directly by Key or through any
Subsidiary of Key. Except as otherwise provided in Section 1.4 hereof, all
payments under this Agreement shall be made solely from the general assets of
Key or one of its Subsidiaries (or from a grantor trust, if any, established by
Key for purposes of making payments under this Agreement and other similar
agreements), and the Executive shall have the rights of an unsecured general
creditor of Key with respect thereto.

7.6 Claims Review Procedure. Whenever Key decides for whatever reason to deny,
whether in whole or in part, a claim for benefits under this Agreement by the
Executive, Key shall transmit a written notice of its decision to the Executive,
which notice shall be written in a manner calculated to be understood by the
Executive and shall contain a statement of the specific reasons for the denial
of the claim and a statement advising the Executive that, within 60 days of the
date on which the Executive receives such notice, the Executive may obtain
review of the decision of Key in accordance with the procedures hereinafter set
forth. Within such 60 day period, the Executive or the Executive’s authorized
representative may request that the claim denial be reviewed by filing with Key
a written request therefor, which request shall contain the following
information:

(a) the date on which the request was filed with Key,

(b) the specific portions of the denial of the Executive’s claim that the
Executive requests Key to review, and

(c) any written material that the Executive desires Key to examine.

Within 30 days of the date specified in clause (a) of this Section 7.6, Key
shall conduct a full and fair review of its decision to deny the Executive’s
claim for benefits and deliver to the Executive its written decision on review,
written in a manner calculated to be understood by the Executive, specifying the
reasons and the Agreement provisions upon which its decision is based. Nothing
in this Section 7.6 shall be construed as limiting or restricting the
Executive’s right to institute legal proceedings in a court of competent
jurisdiction to enforce this Agreement after complying with the procedures set
forth in this Section 7.6 or as limiting or restricting the scope of the court’s
review (which review shall be de novo); provided, further, that the failure of
the Executive to comply with the procedures set forth in this Section 7.6 shall
not bar or prohibit the subsequent compliance by the Executive with those
procedures and thereafter the Executive shall have the right to institute legal
proceedings to enforce this Agreement.

7.7 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

7.8 Modification, Waiver, Etc. This Agreement supersedes all prior or
contemporaneous written understandings on the subjects contained herein
including the 2009 Agreement by and between the Executive and Key respecting a
Change of Control of Key (the “COC Agreement”) rendering that COC Agreement
terminated and null and void. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by the Executive and Key. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party that is not set forth
expressly in this Agreement. This Agreement shall inure to the

 

Page 8



--------------------------------------------------------------------------------

benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, successors, heirs, and designees. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Ohio.

7.9 Statutory Limitations. If any payments otherwise payable to the Executive
under this Agreement are prohibited by any statute or regulation in effect at
the time the payments would otherwise be payable or by any regulation issued by
the Federal Deposit Insurance Corporation (the “FDIC”) that limits executive
change of control payments that can be made by an FDIC insured institution or
its holding company if the institution is financially troubled (any such
limiting statute or regulation being a “Limiting Rule”):

(a) Key will use its best efforts to obtain the consent of the appropriate
governmental agency (whether the FDIC or any other agency) to the payment by Key
to the Executive of the maximum amount that is permitted (up to the amounts that
would be due to the Executive absent the Limiting Rule); and

(b) The Executive will be entitled to receive a lump sum payment equal to the
greater of either (i) the aggregate amount payable under this Agreement (as
limited by the Limiting Rule) or (ii) the aggregate payments that would be due
under applicable Key severance, separation pay, and/or salary continuation plans
that may be in effect at the time of the Executive’s termination (as if the
Executive were not a party to this Agreement) or otherwise absent the Limiting
Rule; provided that the timing of any payments shall be made in the manner set
forth in Section 1.3 (i.e., the first day of the seventh month following the
Termination Date) and provided further, that the payment may not exceed the
amount specified in Section 1.1(b), and the payment will otherwise comply with
all requirements under Section 409A.

8. Definitions.

8.1 Accounting Firm. The term “Accounting Firm” means the independent auditors
of Key for the fiscal year preceding the year in which the Change of Control
occurred and such firm’s successor or successors; provided, however, if such
firm is unable or unwilling to serve and perform in the capacity contemplated by
this Agreement, Key shall select another national accounting firm of recognized
standing to serve and perform in that capacity under this Agreement, except that
such other accounting firm shall not be the then independent auditors for Key or
any of its affiliates (as defined in Rule 12b 2 promulgated under the Securities
Exchange Act of 1934, as amended (the “1934 Act”)).

8.2 Base Salary. The term “Base Salary” means the salary payable to the
Executive from time to time before any reduction for voluntary contributions to
the KeyCorp 401(k) Plan, the KeyCorp Deferred Savings Plan, or any other
deferral. Base Salary does not include imputed income from payment by Key or
other noncash benefits.

8.3 Cause. The employment of the Executive by Key or any of its Subsidiaries
shall have been terminated for “Cause” if, after a Change of Control and prior
to the termination of employment, any of the following has occurred:

(a) the Executive shall have been convicted of a felony,

(b) the Executive commits an act or series of acts of dishonesty in the course
of the Executive’s employment which are materially inimical to the best
interests of Key or a Subsidiary and which constitutes the commission of a
felony, all as determined by the vote of three fourths of all of the members of
the Board of Directors of Key (other than the Executive, if the Executive is a
Director of Key) which determination is confirmed by a panel of three
arbitrators appointed and acting in accordance with the rules of the American
Arbitration Association for the purpose of reviewing that determination,

 

Page 9



--------------------------------------------------------------------------------

(c) Key or any Subsidiary has been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend the Executive’s
employment and such order or directive has not been vacated or reversed upon
appeal, or

(d) after being notified in writing by the Board of Directors of Key to cease
any particular Competitive Activity, the Executive shall intentionally continue
to engage in such Competitive Activity while the Executive remains in the employ
of Key or a Subsidiary.

If (x) Key or any Subsidiary terminates the employment of the Executive during
the two year period beginning on the date of a Change of Control and at a time
when it has “Cause” therefor under clause (c), above, (y) the order or directive
is subsequently vacated or reversed on appeal and the vacation or reversal
becomes final and no longer subject to further appeal, and (z) Key or the
Subsidiary fails to offer to reinstate the Executive to employment within ten
days of the date on which the vacation or reversal becomes final and no longer
subject to further appeal, Key or the Subsidiary will be deemed to have
terminated the Executive without Cause during the two year period beginning on
the date of the Change of Control.

8.4 Change of Control. A “Change of Control” shall be deemed to have occurred
if, at any time while this Agreement is in effect pursuant to Section 6 hereof,
there is a Change of Control under any of clauses (a), (b), (c), or (d) below.
For these purposes, Key will be deemed to have become a subsidiary of another
corporation if any other corporation (which term shall, for all purposes of this
Section 8.4, include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Key or any successor to Key.

(a) A Change of Control will have occurred under this clause (a) if Key is a
party to a transaction pursuant to which Key is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and either:

(i) immediately after giving effect to that transaction, less than 65% of the
then outstanding voting securities of the surviving or resulting corporation or
(if Key becomes a subsidiary in the transaction) of the ultimate parent of Key
represent or were issued in exchange for voting securities of Key outstanding
immediately prior to the transaction, or

(ii) immediately after giving effect to that transaction, individuals who were
directors of Key on the day before the first public announcement of (x) the
pendency of the transaction or (y) the intention of any person or entity to
cause the transaction to occur, cease for any reason to constitute at least 51%
of the directors of the surviving or resulting corporation or (if Key becomes a
subsidiary in the transaction) of the ultimate parent of Key.

(b) A Change of Control will have occurred under this clause (b) if a tender or
exchange offer shall be made and consummated for 35% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 35%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report), each
as adopted under the 1934 Act, disclosing the acquisition of 35% or more of the
outstanding voting stock of Key in a transaction or series of transactions by
any person (as defined earlier in this clause (b));

(c) A Change of Control will have occurred under this clause (c) if either:

(i) without the prior approval, solicitation, invitation, or recommendation of
the Key Board of Directors any person or entity makes a public announcement of a
bona

 

Page 10



--------------------------------------------------------------------------------

fide intention (A) to engage in a transaction with Key that, if consummated,
would result in a Change Event (as defined below in this clause (c)), or (B) to
“solicit” (as defined in Rule 14a-1 under the 1934 Act) proxies in connection
with a proposal that is not approved or recommended by the Key Board of
Directors, or

(ii) any person or entity publicly announces a bona fide intention to engage in
an election contest relating to the election of directors of Key (pursuant to
Regulation 14A, including Rule 14a-11, under the 1934 Act),

and, at any time within the 36 month period immediately following the date of
the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of Key (the “Incumbent Directors”) cease
for any reason to constitute at least a majority thereof unless both (A) the
election, or the nomination for election by Key’s shareholders, of each new
director was approved by a vote of at least two-thirds of the Incumbent
Directors in office at the time of the election or nomination for election of
such new director, and (B) prior to the time that the Incumbent Directors no
longer constitute a majority of the Board of Directors, the Incumbent Directors
then in office, by a vote of at least 75% of their number, reasonably determine
in good faith that the change in Board membership that has occurred before the
date of that determination and that is anticipated to thereafter occur within
the balance of the 36 month period to cause the Incumbent Directors to no longer
be a majority of the Board of Directors was not caused by or attributable to, in
whole or in any significant part, directly or indirectly, proximately or
remotely, any event under subclause (i) or (ii) of this clause (c).

For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):

(x) A tender or exchange offer shall be made for 25% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 25%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as adopted under the 1934 Act, disclosing the acquisition of 25% or more of
the outstanding voting stock of Key in a transaction or series of transactions
by any person (as defined earlier in this subclause (x)).

(y) Key is a party to a transaction pursuant to which Key is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
and, after giving effect to such transaction, less than 50% of the then
outstanding voting securities of the surviving or resulting corporation or (if
Key becomes a subsidiary in the transaction) of the ultimate parent of Key
represent or were issued in exchange for voting securities of Key outstanding
immediately prior to such transaction or less than 51% of the directors of the
surviving or resulting corporation or (if Key becomes a subsidiary in the
transaction) of the ultimate parent of Key were directors of Key immediately
prior to such transaction.

(z) There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of Key.

(d) A Change of Control will have occurred under this clause (d) if there is a
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of Key.

 

Page 11



--------------------------------------------------------------------------------

8.5 Change Year. The term “Change Year” means the year in which a Change of
Control occurred or, if more than one Change of Control has occurred, the year
in which the earliest Change of Control occurred.

8.6 Committee. The term “Committee” means the Compensation and Organization
Committee of the Board of Directors of Key or any successor to that committee.

8.7 Competitive Activity. The Executive shall be deemed to have engaged in
“Competitive Activity” if the Executive:

(a) engages in any business or business activity in which Key or any of its
Subsidiaries engages, including, without limitation, engaging in any business
activity in the banking or financial services industry (other than as a
director, officer, or employee of Key or any of its Subsidiaries), or

(b) serves as a director, officer, or employee of any bank, bank holding
company, savings and loan association, building and loan association, savings
and loan holding company, insurance company, investment banking or securities
company, mutual fund company, or other financial services company other than Key
or any of its Subsidiaries (each of the foregoing being hereinafter referred to
as a “Financial Services Company”), or renders services of a consultative or
advisory nature or otherwise to any such Financial Services Company; provided,
however, this clause (b) shall not prohibit or restrict the Executive from
serving in any such capacity with the consent of Key.

8.8 Good Reason. The Executive shall be deemed to have “Good Reason” to
terminate his or her employment under this Agreement if, at any time within two
years following a Change of Control any of the events listed in clauses
(a) through (f) of this Section 8.8 occurs without the written consent of the
Executive:

(a) There is a material reduction in the Executive’s Base Salary, or

(b) There is a material reduction in the Executive’s authority, duties, or
responsibilities.

(c) There is a material reduction in the authority, duties, responsibilities of
the supervisor to whom the Executive is required to report including, if
applicable, a requirement that the Executive report to a Key officer or employee
instead of reporting directly to Key’s Board of Directors or a Committee
thereof.

(d) There is a material reduction in the budget over which the Executive retains
authority.

(e) There is a Mandatory Relocation in the geographic location of the
Executive’s principal place of employment.

(f) There is any other action or inaction that constitutes a material breach of
the Executive’s terms or conditions of employment

For purposes of this Section 8.8, Key will be deemed to have had an opportunity
to cure and will have failed to effect a cure if the circumstance(s) otherwise
constituting Good Reason persists and the Executive has notified Key within 90
days of the material reduction, change, or breach (as the case may be), and Key
has not effectuated a cure for such material reduction, change or breach within
30 calendar days following the Executive’s notice of the Good Reason
circumstance.

 

Page 12



--------------------------------------------------------------------------------

8.9 Harmful Activity. A “Harmful Activity” shall have occurred if the Executive
shall do any one or more of the following:

(i) Use, publish, sell, trade or otherwise disclose Non-Public Information of
Key unless such prohibited activity was inadvertent, done in good faith and did
not cause significant harm to Key.

(ii) After notice from Key, fail to return to Key any document, data, or thing
in his or her possession or to which the Executive has access that may involve
Non-Public Information of Key.

(iii) After notice from Key, fail to assign to Key all right, title, and
interest in and to any confidential or non-confidential Intellectual Property
which the Executive created, in whole or in part, during employment with Key,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property.

(iv) After notice from Key, fail to agree to do any acts and sign any document
reasonably requested by Key to assign and convey all right, title, and interest
in and to any confidential or non-confidential Intellectual Property which the
Executive created, in whole or in part, during employment with Key, including,
without limitation, the signing of patent applications and assignments thereof.

(v) Upon the Executive’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, solicit or entice for employment or
hire any Key employee.

(vi) Upon the Executive’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with Key, call upon, solicit, or do
business with (other than business which does not compete with any business
conducted by Key) any Key customer the Executive called upon, solicited,
interacted with, or became acquainted with, or learned of through access to
information (whether or not such information is or was non-public) while the
Executive was employed at Key unless such prohibited activity was inadvertent,
done in good faith, and did not involve a customer whom the Executive should
have reasonably known was a customer of Key.

For purposes of this Section 8.9, the term:

“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing relating to Key or any of its
businesses.

“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.

“Key” shall include KeyCorp, its subsidiaries, and its affiliates.

8.10 Mandatory Relocation. A “Mandatory Relocation” shall have occurred if, the
Executive is required to relocate the Executive’s principal place of employment
for Key or its Subsidiary without the Executive’s written consent more than 35
miles from where the Executive was located prior to the Change of Control.

8.11 Relevant Plans. The term “Relevant Plans” means the KeyCorp 401(k) Savings
Plan and the KeyCorp Deferred Savings Plan, as may be amended, modified,
succeeded, replaced or substituted for such Plan and in which the Executive
participated immediately before his or her Termination Date.

 

Page 13



--------------------------------------------------------------------------------

8.12 Savings Plan. The term “Savings Plan” means the KeyCorp 401(k) Savings
Plan, as may be from time to time amended, restated, or otherwise modified,
including any plan that, after the Effective Date, succeeds, replaces, or is
substituted for such plan, and under which the Executive participated prior to
the Termination Date,

8.13 Short Term Incentive Compensation. The term “Short Term Incentive
Compensation” means the Executive’s short term incentive compensation target
bonus in effect at the time of the Change of Control, and if no target bonus has
been established, then the bonus earned by the Executive in the year immediately
preceding the Change Year.

For purposes of this Section, short term incentive compensation means
(i) incentive compensation (including bonuses) for periods of one year or less,
and (ii) is calculated before any reduction on account of deferrals, but does
not include signing or hiring bonuses received by newly hired executives nor
special retention bonuses outside of Key’s regular short term annual incentive
compensation program.

8.14 Subsidiary. A “Subsidiary” means any corporation, bank, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled at the time in question by Key.

8.15 Termination Date. The term “Termination Date” means the date on which the
Executive incurs a “separation from service” from Key within the meaning of
Section 409A(c)(2)(A)(i) of the Code.

9. Compliance with Section 409A of the Internal Revenue Code. It is intended
that this Agreement comply with the provisions of Section 409A of the Internal
Revenue Code (herein referred to as “Section 409A”), and this Agreement shall
accordingly be administered in a manner consistent with this intent.
Notwithstanding any provision of this Agreement to the contrary, in the event
any payment or benefit hereunder is determined to constitute a “deferral of
compensation” that is subject to Section 409A, then to the extent necessary to
comply with Section 409A, such payment or benefit shall not be made, provided or
commenced until the first business day of the seventh month after the
Executive’s “separation from service” as such phrase is defined for purposes of
Section 409A (or, if earlier, on the Executive’s death).

10. Clawback Requirements. Notwithstanding any other provision of this Agreement
to the contrary, all payments and benefits to be provided to the Executive under
the terms of this Agreement shall be subject to the requirements of the KeyCorp
Clawback Policy, as the same may be amended from time to time, as well as the
clawback requirements that are mandated under the requirements of the Dodd-Frank
Act and all applicable regulations that are issued thereunder.

 

Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

KEYCORP By  

 

  Beth E. Mooney   President and Chief Executive Officer THE “EXECUTIVE”

 

 

Page 15



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE

DO NOT SIGN WITHOUT READING AND UNDERSTANDING

In consideration of the payments to be made to me following termination of my
employment with KeyCorp pursuant to the agreement between KeyCorp and me dated
as of XXXX, 2012, (the “Change of Control Agreement”), which payments I
acknowledge I am not entitled to receive without execution of this Waiver and
Release, and which payments will not commence earlier than eight days after the
execution of this Waiver and Release, I, for myself, my heirs, administrators,
executors, and assigns, release and discharge KeyCorp, its affiliates,
subsidiaries, divisions, successors, and assigns and the employees, officers,
directors, and agents thereof (collectively referred to throughout this Waiver
and Release as “Key”) from any and all causes of action, charges of
discrimination, proceedings, or claims of every kind, nature, and character,
arising out of or relating to my employment with Key and the termination of my
employment with Key based upon or related to any contention (i) that my
employment terminated because of any tortuous, wrongful, unlawful, or improper
conduct or act or in violation or breach of any express or implied contract or
agreement, or (ii) that Key engaged in any discriminatory act, event, pattern,
or practice involving age, religion, creed, sex, national origin, ancestry,
handicap, disability, veteran status, marital status, race, or color, or the
continuing or future effects thereof (including, without limitation, the federal
Age Discrimination in Employment Act, 29 U.S.C. §621 et seq., or any similar
state law).

I warrant that no promise or inducement has been offered to me other than as set
forth in the Change of Control Agreement, that I am relying on no other
statement or representation by Key, and that I have not assigned any of my
rights. I have read this Waiver and Release; I have had a full opportunity to
consider it (including the opportunity to consult with an attorney of my
choice); and I understand that by signing it I am giving up important rights,
including any right to sue under federal, state, or local law. I also verify
that my entering into this Waiver and Release is wholly voluntary.

I further warrant that:

(a) I understand that I am specifically waiving rights or claims under the
federal Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;

(b) I understand that I am not hereby waiving any rights or claims that may
arise after this Waiver and Release is executed by me;

(c) I understand that this Waiver and Release is being given by me in exchange
for consideration that is more valuable to me than what I am entitled to without
the Change of Control Agreement and the execution of this Waiver and Release;

(d) I have been advised in writing by Key that I should have, at my expense, an
attorney of my choice review this Waiver and Release;

 

Page 16



--------------------------------------------------------------------------------

(e) I have been advised by Key that I may take up to     days from receipt of
this Waiver and Release to determine whether to execute the same; and

(f) I have been advised by Key that this Waiver and Release may be revoked by me
within seven (7) days following execution of this Waiver and Release whereupon
this Waiver and Release shall be null and void.

IN WITNESS WHEREOF, I have hereby set my hand this         day of             ,
        .

Witness:

 

 

     

 

 

Page 17



--------------------------------------------------------------------------------

Exhibit A

(cont’d)

Acknowledgment of Receipt of Waiver and Release

I do hereby acknowledge that on                    ,     , I received a copy of
the Waiver and Release which is attached hereto, and I understand that I have
    * days from the date of receipt of the Waiver and Release to determine
whether to execute it.

Witness:

 

 

     

 

 

* to be completed the same as clause (e) of the Waiver and Release.

 

Page 18



--------------------------------------------------------------------------------

Exhibit A

(cont’d)

President and Chief Executive Officer

KeyCorp

127 Public Square

Cleveland, Ohio 44114

 

Re: Waiver and Release

Dear Sir or Madam:

On             ,     , I executed a Waiver and Release in favor of KeyCorp. More
than seven (7) days have elapsed since I executed the Waiver and Release. I have
at no time revoked my acceptance or execution of the Waiver and Release and,
accordingly, I hereby request that KeyCorp commence making the payments due to
me under my Change of Control Agreement.

Very truly yours,

Witness:

 

 

     

 

 

Page 19